Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 16, 2014

                                    No. 04-14-00724-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF N.D.,

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2014-MH-3242
                      Honorable Polly Jackson Spencer, Judge Presiding


                                       ORDER
       Appellant's first motion for extension of time to file brief is hereby GRANTED. Time is
extended to January 5, 2015.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court